Case 1:18-cv-01802-MN Document 135 Filed 07/28/20 Page 1 of 3 PageID #: 3304




                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF DELAWARE

 CHUGAI PHARMACEUTICAL CO., LTD.,                )
                                                 )
                Plaintiff,                       )
                                                 )
        v.                                       ) C.A. No. 18-1802-MN
                                                 )
 ALEXION PHARMACEUTICALS, INC.,                  ) CONSOLIDATED
                                                 )
                Defendant.                       )


        MOTION AND PROPOSED ORDER FOR ADMISSION PRO HAC VICE

       Pursuant to Local Rule 83.5 and the attached certification, counsel moves for the

admission pro hac vice of Akira Irie, of Morrison & Foerster LLP, to represent plaintiff Chugai

Pharmaceutical Co., Ltd., in this matter.

                                                     /s/ Nathan R. Hoeschen
                                                     Karen E. Keller (No. 4489)
 OF COUNSEL:                                         Nathan R. Hoeschen (No. 6232)
 David C. Doyle                                      SHAW KELLER LLP
 Brian M. Kramer                                     I.M. Pei Building
 Eric M. Acker                                       1105 North Market Street, 12th Floor
 MORRISON & FOERSTER LLP                             Wilmington, DE 19801
 12531 High Bluff Drive, Suite 100                   (302) 298-0700
 San Diego, CA 92130-2040                            kkeller@shawkeller.com
 (858) 720-5100                                      nhoeschen@shawkeller.com
                                                     Attorneys for Plaintiff
 Daniel P. Levison
 MORRISON & FOERSTER LLP
 50 Collyer Quay #1201 OUE Bayfront
 Singapore 049321

 Akira Irie
 MORRISON & FOERSTER LLP
 Shin-Marunouchi Building, 29th Floor
 1-5-1 Marunouchi
 Tokyo, Chiyoda-ku 100-6529, Japan

 Dated: July 28, 2020
Case 1:18-cv-01802-MN Document 135 Filed 07/28/20 Page 2 of 3 PageID #: 3305




                         [PROPOSED] ORDER GRANTING MOTION

        IT IS HEREBY ORDERED that counsel’s motion for the admission pro hac vice of

Akira Irie is granted.


                                                United States District Judge
Date:




                                            2
Case 1:18-cv-01802-MN Document 135 Filed 07/28/20 Page 3 of 3 PageID #: 3306
